Per Curiam.

In a prior proceeding for fixation of reasonable rent of the premises occupied by the tenant a Special Term of the Supreme Court entered an order, which in form provided that “ this motion is allowed to be with*996drawn”. It is clear from the stipulation of settlement constituting the sole basis for said order that the parties had agreed to settle the proceeding by agreeing to $260 per month as the reasonable rent and execution of a lease for two years at such rental. In effect, therefore, it would seem that the Special Term by its order aforesaid intended to accept and fix $260 as the reasonable rent for the tenant’s space.
In any event, after the expiration of the two-year lease signed by the parties pursuant to their stipulation, the tenant should be deemed estopped from claiming that there had been no fixation of a reasonable rent at $260 per month for the premises involved in this summary proceeding.
The determination of the Appellate Term should be reversed, with costs to appellant, and final order of Municipal Court affirmed.
Glennon, J. P., Cohn, Callahan, Shientag and Heffernan, JJ., concur.
Determination of the Appellate Term unanimously reversed, with costs to the appellant, and the final order of the Municipal Court affirmed. Settle order on notice. [See 280 App. Div. 760.]